Citation Nr: 1220636	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-49 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1973 and from June 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a travel Board hearing in his December 2009 substantive appeal.  In April 2010, the Veteran indicated, in his response to the February 2010 supplemental statement of the case, that he no longer wanted a Board hearing.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination in July 2008 regarding his service connection claim for hearing loss.  The examiner was asked to provide an opinion on whether the Veteran's bilateral hearing loss was related to active military service.  The examiner provided the opinion that it is as likely as not that the hearing loss in his right is related to some degree to his military service.  He noted that audiometric testing when the Veteran entered service showed normal hearing and later audiometric evaluations while in service indicates a high frequency hearing loss for the right ear, and normal hearing for the left ear.  The examiner did not provide any opinion on whether the Veteran's left ear hearing loss disability, initially demonstrated subsequent to service, is etiologically related to service, to include exposure to acoustic trauma.  See 38 C.F.R. § 3.304(d) (2011).  He only noted that audiometric evaluations in service for the left ear revealed normal hearing.  Thus, the Board finds that the July 2008 VA examination is inadequate for adjudication purposes and the Veteran should be provided with a another examination and opinion.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should specify the nature of any left ear hearing loss disability found on examination and provide an opinion as to whether any left ear hearing loss disability found on examination is at least as likely as not (i.e., a 50 percent or more probability) etiologically related to active military service, to include any acoustic trauma due to noise exposure.  The examiner should provide a complete explanation for all conclusions reached.  As part of his or her explanation, the examiner is asked to address the lay statements provided by the Veteran regarding the onset of his left ear hearing loss.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for left ear hearing loss, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


